DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b)as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022
Claim Rejections - 35 USC § 112
Claims 1, 3-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by “modified”.
In claim 3, it is unclear how a polyamide from a diacid having less than 8 carbons and a diamine having less than 8 carbons further limits the polyamide per claim 1.
	In claim 9, the term “having” renders line 2 confusing.
In claim 20, it is unclear how a polyamide from a (aromatic) diacid having less than 8 carbons and a (aromatic) diamine having less than 8 carbons further limit the polyamide per claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0355679 (Aepli).
Aepli discloses a thermoplastic polyamide composition comprising:
30 to 84.9 wt.% of a polymer mixture comprising (A1) 50 to 90 wt.% of a semi aromatic, semi crystalline polyamide (embraces Applicants’ polyamide and overlaps content thereof); (A2) 5 to 50 wt.% of a polyphenylene ether (meets Applicants’ generic “modified’ poly(arylene ether) and overlaps content thereof); and (A3) 0 to 40 wt.% of an aliphatic semi crystalline polyamide (also embraces Applicants’ polyamide and overlaps content thereof), wherein (A1)-(A3) add up to 100 wt.% of component (A);
15 to 60 wt.% of glass fibers inclusive of D-glass glass fibers (meets Applicants’ D-glass fibers and overlaps content thereof) ;
 0.1 to 10 wt.% of a LDS additive (not precluded from present claims);
0 to 40 wt.% of a particulate filler different from (C) (if present not precluded from present claims); and
0 to 5 wt.% of other additional additives (if present not precluded from present claims), wherein (A)-(E) add up to 100 wt.%
(e.g., abstract, [0012-0022], [0042], [0062], [0069], [0104-0106], examples, claims).
	Aepli sets forth various inventive compositions (Tables 2-4) meeting all of the claimed material and content requirements except that the glass fiber is not a type D.    For example, composition B1 (Table 2) comprises:
45.5 wt.% polyamide PA6T/10T (A1) (meets Applicants’ polyamide  from C6 diamine, C10 diamine and C8 diacid and content thereof); 20 wt.% (50:50) maleic anhydride grafted mixture of PPE (A2) (meets Applicants’ “modified’ poly(arylene ether and content thereof) and PA66 (A3) (not precluded from present “comprising” claims);
30 wt.% glass fiber type A (meets Applicants’ glass fiber content);
4 wt.% LDS additive (not precluded from present “comprising” claims); and
0.5 STAB heat stabilizer (not precluded from present “comprising” claims).
In essence, Aepli’s exemplified compositions differ from the present claims in that the glass fiber is not a type D.  Considering Aepli clearly discloses glass fiber type A and glass fiber type D as viable functional alternatives [0069-0070], it would have been obvious to one having ordinary skill in the art to replace the exemplified glass fiber type A with its functional alternative glass fiber type D (meets Applicants’ D-glass fiber) with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.            
As to claim 3, it is within the scope of Aepli’s inventive disclosure to use many of the listed polyamides from a lactam or from a diamine/diacid, e.g., PA10, PA1212, etc., in place of the exemplified PA66 alternative [0062] with the reasonable expectation of success.  Accordingly, the use of a polyamide meeting the presently claimed requirements is obvious to one having ordinary skill in the art.
As to claim 4, it is within the scope of Aepli’s inventive disclosure to use any of the semi-aromatic polyamides PA9T, PA10T or PA12T in place of the exemplified PA6T/10T alternative [0042] and/or use many of the listed polyamides from a lactam or from a diamine/diacid, e.g., PA10, PA1212, etc., in place of the exemplified PA66 alternative [0062] with the reasonable expectation of success.  Accordingly, the use of a polyamide meeting the presently claimed requirements is obvious to one having ordinary skill in the art.
As to claim 5, Aepli’s semi aromatic, semi crystalline polyamide (A1) has a solution viscosity of not more than 2.6 in m-cresol [0053-0054].  Aepli’s aliphatic, semi crystalline polyamide (A3) is not limited in terms of relative viscosity.  It would have been within the purview of one having ordinary skill in the art to determine and regulate the appropriate relative viscosity of Aepli’s polyamides (A1) and (A3) (inclusive of that presently claimed) in accordance with the ultimate properties desired. 
As to claim 6, Aepli’s  B1 comprises 45.5 wt.% polyamide PA 6T/10T.
As to claims 7-11, Aepli’s PPE type A contains a maleic anhydride grafted-poly(2,6-dimethyl,1,4-phenylene ether) [0104].
As to claim 12, Aepli’s composition B1 comprises 10 wt.% PPE.
As to claim 13, inasmuch as Aepli’s compositions comprise 15 to 60 wt.% glass fibers (B), it would have been obvious to one having ordinary skill in the art  use the glass fiber type D in amounts falling within the scope of the present claims with the reasonable expectation of success. 
As to method claims 16 and 17, Aepli introduces the glass fibers down-stream from the polymers [0099].
As to method claims 18 and 19, Aepli’s compositions are useful for production of similar electronic telecommunication devices [0095-0096].            
As to claim 20, Aepli’s exemplified PA 6T/10T is derived from C6 diamine, C10 diamine and C8 aromatic diacid.
Response to Arguments
Applicant’s arguments filed September 06, 2022 have been fully considered but are not persuasive.  
As to the 35 USC 112 rejection, Applicants’ argument that the term “modified” means a chemical modification of a poly(arylene ether) resin is not commensurate in scope with the present claims.  As presently recited, the term “modified” is open not only to chemical modifications but also to physical modifications of the poly(arylene ether) resin, e.g., poly(arylene ether) resin  modified by admixture with another resin such as polystyrene.
As to the 35 USC 103 rejection, Applicants argue that Aepli is directed to compositions for molded interconnect devices and does not refer to dielectric properties. The fact, however, that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Aepli clearly discloses the viability of using glass fiber type D as an alternative to the exemplified glass fiber type A [0069-0070] and, as such, it would have been obvious to one having ordinary skill in the art to replace the exemplified glass fiber type A with its functional alternative glass fiber type D (meets Applicants’ D-glass fiber) with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.            
                                          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA L. WOODWARD/Primary Examiner, Art Unit 1765